DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statements filed 11/19/2020 and 4/7/2021 have been considered and are included in the file.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feed outlet holes of claim 13 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “at least one of the feed troughs” in line 1. It is unclear if these feed troughs are from all of the feed troughs or just from the other side of the dividing wall.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finco (WO 2017017060).
Regarding claim 1, Finco discloses a device (11) for accommodating chicks in poultry rearing, having a grid floor (p. 4, lines 8-10, either first bottom (12) or second bottom (15)), comprising a sloping region (p. 3, line 26) of the grid floor.  
Regarding claim 2, Finco discloses the device further comprising an egg conveyor (p. 4, lines 2-3; egg collection means (14) can comprise a conveyor belt) following the sloping region of the grid floor (Figs. 1 and 2 show (14) following the sloped region of the floor (12)).
Regarding claim 3, Finco discloses the device further comprising a removable lateral cover (26) of the egg conveyor. 
Regarding claim 5, Finco discloses the device further comprising a feed trough (20) on an elevated outer edge of the grid floor (see Fig. 1).
Regarding claim 6, Finco discloses wherein an approach region is provided at an outer edge of the grid floor or at mutually opposite edges (door (25) covers window along edge with (26) below the door providing an approach region). 
Regarding claim 16, Finco discloses a housing arrangement for husbandry in an aviary, comprising a plurality of accommodation levels (p. 1, lines 6-12 discloses a housing arrangement with a plurality of levels (cages arranged in a battery, one above the other)), wherein at least one accommodation level is a rearing level and at least one 
Regarding claim 17, Finco discloses the housing arrangement further comprising a device (11) for accommodating chicks in poultry rearing, having a grid floor (p. 4, lines 8-10, either first bottom (12) or second bottom (15)), comprising a sloping region (p. 3, line 26) of the grid floor, in the rearing level (a level of one of the cages in the battery). 
Regarding claim 18, Finco discloses a poultry house (p. 1, lines 6-12 discloses a housing), comprising a device (11) for accommodating chicks in poultry rearing, having a grid floor (p. 4, lines 8-10, either first bottom (12) or second bottom (15)), comprising a sloping region (p. 3, line 26) of the grid floor, or a housing arrangement for husbandry in an aviary, comprising a plurality of accommodation levels (p. 1, lines 6-12 discloses a housing arrangement with a plurality of levels (cages arranged in a battery, one above the other)), wherein at least one accommodation level is a rearing level and at least one accommodation level is a laying hen level (module (10) allows for rearing or laying hen levels within the cages of a battery).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Finco (WO 2017017060) in view of Graves et al. (US 3521603).
Regarding claim 4, Finco does not explicitly disclose the device further comprising a central egg channel. 
Graves et al. teaches a central egg channel (members (18) define a central channel for eggs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Finco with a central egg channel as taught by Graves et al. in order to help anchor support members if needed (Graves et al.: col. 3, lines 2-8). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Finco (WO 2017017060) in view of Kuehlmann (DE 20112364, hereinafter “Kuehlmann ‘364”, machine translation attached).
Regarding claim 7, Finco discloses a device (11) for accommodating chicks in poultry rearing, comprising a grid floor (p. 4, lines 8-10, either first bottom (12) or second bottom (15)), comprising a sloping region (p. 3, line 26), and a feed trough (20). Finco does not explicitly disclose that the feed trough is vertically adjustable.  
Kuehlmann ‘364 teaches a vertically adjustable feed trough (1) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feed trough of Finco to be vertically adjustable as taught by Kuehlmann ‘364 in order to allow for multiple ages/sizes of poultry to feed (Kuehlmann ‘364: paragraph [0015] of machine translation). 
Regarding claim 8, Finco as modified by Kuehlmann ‘364 teaches (references to Kuehlmann ‘364) wherein the feed trough (1) is movable from a low position on the grid floor into a high position at a distance from the grid floor (paragraph [0015] of machine translation).
Regarding claim 9, Finco as modified by Kuehlmann ‘364 teaches (references to Finco) the device further comprising a stationary or adjustable sitting perch (18) above the feed trough (20).
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Finco (WO 2017017060) in view of Porps (DE 29701316, machine translation attached).
Regarding claim 10, Finco discloses a device (11) for accommodating chicks in poultry rearing, comprising a grid floor (p. 4, lines 8-10, either first bottom (12) or second bottom (15)), comprising a sloping region (p. 3, line 26). Finco does not explicitly disclose a dividing wall on the grid floor or above the grid floor. 
Porps teaches a dividing wall (6) on the grid floor or above the grid floor (paragraph [0005] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Finco with a dividing wall as taught by Porps in order to allow for a number of types of feed used at the same time and respective amounts to be freely selected (Porps: paragraph [0007] of machine translation).
Regarding claim 11, Finco as modified by Porps teaches (references to Porps) wherein the dividing wall (6) is adjustable, capable of being raised upwards or capable of being made smaller (paragraph [0005] of machine translation).  
Regarding claim 12, Finco as modified by Porps teaches the device further comprising a drinking station (Finco: (19)) and a feed trough on one side of the dividing wall and at least one feed trough on the other side of the dividing wall (Porps: paragraph [0007] of machine translation discloses that the wall splits up the feed chamber, therefore there would be at least one feed trough on each side of the dividing wall). 
Regarding claim 14, Finco as modified by Porps teaches (references to Finco) the device further comprising an approach region (door (25) covers window along edge with (26) below the door providing an approach region) on one side of the dividing wall and an egg collecting region (14) on the other side of the dividing wall. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Finco (WO 2017017060) in view of Porps (DE 29701316, machine translation attached) and further in view of Kuehlmann (DE 3238244, hereinafter “Kuehlmann ‘244”).
Regarding claim 13, Finco as modified by Porps does not explicitly disclose wherein at least one of the feed troughs has feed outlet holes. 
Kuehlmann ‘244 teaches feed troughs (6) has feed outlet holes (15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feed troughs of Finco modified by Porps to include feed outlet holes as taught by Kuehlmann ‘244 in order to allow smaller animals to have access to the feed (Kuehlmann ‘244: paragraph [0022] of machine translation).   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Finco (WO 2017017060) in view of Porps (DE 29701316, machine translation attached) and further in view of Kuehlmann (DE 20112364, “Kuehlmann ‘364”, machine translation attached).
Regarding claim 15, Finco as modified by Porps teaches an approach region (Finco: door (25) covers window along edge with (26) below the door providing an approach region), an adjustable dividing wall (Porps: paragraph [0005] of machine translation) and an egg collection region (Finco: (14)), wherein a feed trough is provided between the dividing wall and the approach region (feed trough would be between the approach region and a dividing wall further towards the center of Fig. 1 of Finco). Finco as modified by Porps does not explicitly teach wherein the feed trough is vertically adjustable.
Kuehlmann ‘364 teaches a vertically adjustable feed trough (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feed trough of Finco modified by Porps to be vertically adjustable as taught by Kuehlmann ‘364 in order to allow for multiple ages/sizes of poultry to feed (Kuehlmann ‘364: paragraph [0015] of machine translation).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Van Daele (WO 93/23992) teaches cage battery with trough and egg collection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643